 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   DE’MARIAN A. CLEMONS,
                                                          Case No.: 2:13-cv-00093-RFB-NJK
12          Plaintiff(s),
                                                                        ORDER
13   v.
                                                                   (Docket No. 270)
14   BRIAN WILLIAMS, et al.,

15          Defendant(s).

16         Pending before the Court is a motion to withdraw as counsel for Defendant Cheryl Dressler.

17 Docket No. 270. Any response must be filed no later than November 7, 2019. The Court hereby
18 SETS a hearing on the motion for 11:30 a.m. on November 21, 2019. In addition to withdrawing
19 counsel and any newly retained counsel, Defendant Dressler must appear personally at the hearing.
20 FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN THE IMPOSITION OF
21 SANCTIONS, UP TO AND INCLUDING CASE-DISPOSITIVE SANCTIONS.
22         Withdrawing counsel shall serve a copy of this order on Defendant Dressler and shall file
23 a proof of service by October 31, 2019.
24         IT IS SO ORDERED.
25         Dated: October 24, 2019
26                                                             ______________________________
27                                                             Nancy J. Koppe
                                                               United States Magistrate Judge
28

                                                   1
